Citation Nr: 1630276	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2013, the Board reopened and remanded the Veteran's claim for service connection for a low back disorder.  The Board subsequently denied the claim in December 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the December 2014 Board decision.

In November 2015, the Board remanded the claim for further development.  The case has since been returned to the Board for further review.  

The Board notes that the Veteran was previously represented by Puerto Rico Public Advocate for Veterans Affairs; however, he revoked that representation in September 2015.  Therefore, the Veteran is currently unrepresented before the Board in this appeal.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from November 2000 to May 2013 that were considered by the Agency of Original Jurisdiction (AOJ) in the February 2016 supplemental statement of the case.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2013, the Board directed the AOJ to obtain the Veteran's complete treatment records from the San Juan VA Medical Center dated since 1977, to include a May 20, 2002, treatment record that was referenced by the September 2012 VA examiner.  The Board also directed the AOJ to prepare a memorandum on the unavailability of any records that could not be obtained and document the efforts that were made to obtain them.  

In the July 2015 Joint Motion, the parties agreed that the Board must ensure compliance with its prior remand directives and VA's duty to assist with regards to missing VA medical records.  Specifically, the parties noted that VA was unable to obtain the Veteran's medical records from the San Juan VAMC dated from September 1977 to November 2000.  The parties also noted that the available medical records did not contain a copy of a May 20, 2002, treatment record that was referenced by the September 2012 VA examiner.  Moreover, the Veteran was not provided notice of the absence of these records. 

In November 2015, the Board directed the AOJ to provide the Veteran notice pursuant to 38 C.F.R. § 3.159 regarding the availability of his VA medical records.  Following the remand, the AOJ sent the Veteran a letter notifying him that VA determined that his medical treatment records from the San Juan VAMC dated from September 1977 to November 2000 were unavailable for review.  However, the Board notes that the AOJ did not provide an explanation of the efforts made to obtain the records.  Moreover, review of the record reflects that the May 20, 2002, VA medical record referenced by the September 2012 VA examiner is still not associated with the claims file.  The AOJ did not make a specific finding or provide the Veteran proper notice of the inability to obtain the May 20, 2002, VA medical record.  Therefore, a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).   

Furthermore, a remand is required to obtain a fully adequate VA medical opinion.  The AOJ obtained an addendum medical opinion in January 2016.  The examiner opined that the Veteran's lumbar spine conditions were less likely as not related to service.  However, the examiner did not address the Veteran's lay statements regarding his symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Moreover, the examiner reported that the Veteran's compression fracture of the spine was most likely caused by a fall sustained in 2002.  However, as noted by the parties in the July 2015 Joint Motion, the May 21, 2002, VA medical record made no mention of a fracture or back injury; the extent of the fall; or the surface involved.  Additionally, the examiner's rationale did not address the Veteran's diagnoses of degenerative joint disease and lumbar spine spondylosis.   

Based on the foregoing, the Board finds that a remand is necessary to obtain a fully adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct any additional development necessary to obtain the VA medical records from the San Juan VAMC dated from September 1977 to November 2000 and the May 20, 2010, VA medical record that was cited in the September 2012 VA examination report.  

If any of the records remain unavailable, the AOJ should prepare a formal finding detailing the efforts made to obtain such records.  

The AOJ must notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).  The notice should (1) identify the records VA was unable to obtain; (2) explain the efforts VA made to obtain the records; (3) describe any further action VA will take regarding the claim; and (4) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the San Juan VAMC dated from January 2016 to the present.

3.  After completing the above development, the AOJ should refer the Veteran's claims file to the January 2016 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's back disorders. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify all current back disorders. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his back symptoms during and after service.  See, e.g., November 1977 VA examination report; August 2009 VA primary care note; June 2010 statement in support of claim; 2) the January 1977 and February 1977 service treatment records that noted the Veteran complained of low back pain; 3) the August 1977 separation examination; 4) the May 21, 2002, VA primary care record that noted the Veteran requested medication after a fall off his bicycle, with no mention of a fracture or back injury; the extent of the fall; or the surface involved; 5) the November 12, 2002, VA physical therapy record that noted the Veteran complained of left knee, upper thigh, and elbow pain caused by a fall off a bicycle; 6) the January 2011 VA MRI report that noted a T12 compression fracture of uncertain age and mild lumbar spine degenerative changes; and 7) the VA examination findings and opinions of record, including the November 1977, September 2012, and January 2016 VA examination reports.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

